Dismissed and Opinion Filed February 20, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00996-CV

                                GLENN L. MILLER, Appellant
                                           V.
                                JENNIFER BOWLBY, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-03614-2016

                              MEMORANDUM OPINION
                          Before Justices Bridges, Evans, and Whitehill
                                   Opinion by Justice Bridges
       Appellant’s brief in this case is overdue. On December 20, 2017, after appellant failed to

respond to our notice regarding the lack of a reporter’s record, we ordered the appeal submitted

without a reporter’s record. We also notified appellant that his brief was due within thirty days of

that order. By postcard dated January 22, 2018, we notified appellant the time for filing his brief

had expired and directed him to file a brief and an extension motion within ten days. We cautioned

appellant that failure to file a brief and an extension motion would result in the dismissal of this

appeal without further notice. To date, appellant has not filed a brief, filed an extension motion, or

otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE



170996F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 GLENN L. MILLER, Appellant                        On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas
 No. 05-17-00996-CV        V.                      Trial Court Cause No. 219-03614-2016.
                                                   Opinion delivered by Justice Bridges.
 JENNIFER BOWLBY, Appellee                         Justices Evans and Whitehill participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee JENNIFER BOWLBY recover her costs of this appeal
from appellant GLENN L. MILLER.


Judgment entered February 20, 2018.




                                             –3–